Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I clams 15-20 in the reply filed on 2/16/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the ethylene gas and hydrogen produce the films comprising material such as aluminum oxide or silicon dioxide or Boron. It appears an essential step or process is missing from claim 15 or the claim 16 must be re-written. The current claim 16 does not appear to make sense in light of its dependence. Correction required.   
For purposes of examination the cite art is considered to meets the structural and compositional limitations of the claims 15 and 16.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Naughton (US 2014/0015548). 
Naughton (US 2014/0015548) teaches a carbon nanotube array comprising at least a first and second carbon nanotube with a top and bottom that is covered by an  Aluminum oxide, silicon dioxide  [00135-0136] layer and then an additional metal conductive layer (See figures, [0143, 0163-0164, 0173]). 
Naughton teaches forming the CNT conductor from acetylene and hydrogen gas by CVD (see [0089 and 0090]. The reaction temperature can be varied (See [0091]). 
The Aluminum oxide layer (580) can coat the bottom of the first and second CNTs and areas between them (See figure 5C). 
Claims to a “sacrificial layer” do not define a specific layer, structure or function. Wherein it is removed the sacrificial layer is not part of the final claimed product and therefore not necessarily required. 

The thickness of the dielectric (aluminum oxide) layer can be 10nm to 500 nm [0119] which one of ordinary skill would understand is a thin film as claimed to the extent defined by applicant. 
Naughton teaches additional layers or coatings for use as a biosensor (see throughout publication) or as conductive coatings [0100-0102]). 
Claims 15-20 are written as product by process claims; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Therefore the Examiner need not find the exact processes in this instant wherein the product is otherwise taught. No patentable distinction has been established as to the use of ethylene, hydrogen its specific percentages or processing temperatures or the claims to CVD processes.   
It would have been obvious to one of ordinary skill at the time of filing to provide embodiments within the taught embodiments and meeting the broadest reasonable interpretation of the claims. 
It is not clear how the ethylene gas and hydrogen produce the films comprising material such as aluminum oxide or silicon dioxide or Boron. It appears an essential step or process is missing from claim 15 or the claim 16 must be re-written. The current claim 16 does not appear to make sense in light of its dependence. Correction required.   
For purposes of examination the cite art is considered to meets the structural and compositional limitations of the claims 15 and 16.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783